    2:17-cr-00301-RMG       Date Filed 10/18/18     Entry Number 89    Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

United States of America,               )         Criminal. No.: 2:17-cr-301
                                        )
             vs.                        )
                                        )         Order for Psychiatric Evaluation
Rashaun Allen Judge,                    )
                                        )
                    Defendant.          )



      This matter comes before this Court as a result of a motion by the

Government, by and through its counsel, Emily Limehouse, for the Defendant to

undergo a psychiatric or psychological evaluation. (Dkt. No. 86). The Government

asserts that reasonable cause exists for this evaluation to determine (1) if the

defendant is suffering from a mental disease or defect rendering him mentally

incompetent to understand the nature and consequences of the proceedings or to

assist in his defense, (2) whether he presently suffers from a mental disease or

defect for which he is in need of treatment, and (3) whether he was or is suffering

from insanity at the time of the offense as well as to determine whether the

Defendant suffers from diminished capacity. (Id.). Defendant has filed a response

opposing the motion for a competency evaluation. (Dkt. No. 88). The Court finds ,

pursuant to 18 U.S.C. section 424l(a) that there is reasonable cause to believe that

the defendant may presently be suffering from a mental disease or defect rendering

him mentally incompetent. Therefore , it is
    2:17-cr-00301-RMG       Date Filed 10/18/18    Entry Number 89   Page 2 of 4




              ORDERED pursuant to Title 18 U.S.C. sections 4241, 4242, and

4247(b) and (c) , that a psychiatric evaluation shall be conducted in order to examine

the Defendant on the issues of competency, sanity, and diminished capacity. It is

further

              ORDERED that the defendant shall be transported by the U.S.

Marshall Service to the Bureau of Prisons for such psychiatric evaluation and

treatment. Upon completion of the evaluation, he shall be returned to custody of

the U.S . Marshall Service. It is further

              ORDERED that examination and treatment be conducted by a licensed

or certified psychiatrist or psychologist; and, it is further

              ORDERED that upon completion of the examination as is herein

requested, the examiner(s) prepare a full report, such report to include all of the

following:

       (1)   the Defendant's history and present symptoms;

      (2)   a description of the psychiatric, psychological and medical tests
      that were employed and their results;

       (3)   the examiner's findings; and

       (4)   the examiner's opinion as to diagnosis, prognosis and



             (A) whether the Defendant is suffering from a mental disease or defect
             rendering him mentally incompetent to understand the nature and
             consequences of the proceedings or to assist in his defense;

             (B) whether the Defendant was insane at the time of the offense; and

             © whether the Defendant was or is suffering from diminished mental
             capacity.
     2:17-cr-00301-RMG     Date Filed 10/18/18   Entry Number 89       Page 3 of 4




       It is further



              ORDERED that the Defendant be given appropriate treatment,

including therapy and/or medication suitable for his condition. Specific orders for

his continued care and treatment shall be given to the defendant, his attorney, the

assistant U.S. attorney, U.S. Marshal Service, and such other agencies as are

necessary to provide for his treatment. It is further

              ORDERED that the trial in this case is continued until completion of

the report and the return of the Defendant. This period of delay is approved by the

Court and under the provisions of Title 18 U.S.C. § 3161(h)(l)(A), such time as is

taken up by the examination may properly be deemed excusable under the Speedy

Trial Act. It is further

              ORDERED that the report requested herein be filed with this Court

and that the Bureau of Prisons provide copies of the report only to defense counsel

as follows:

Cameron Jane Blazer                           Emily Limehouse
Blazer Law Firm                               US Attorneys Office
1037 Chuck Dawley Blvd., D104                 151 Meeting Street, Suite 200
Mount Pleasant, SC 29464                      Charleston, SC 29401


              AND IT IS ORDERED.




                                              United States District Judge
       2:17-cr-00301-RMG   Date Filed 10/18/18   Entry Number 89   Page 4 of 4




This    f~ay of Octob~r, 2018
at Charleston, South Carolina
